Citation Nr: 1110936	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine and tension headaches.  

2.  Entitlement to service connection for brain cancer (angioblastic melanoma), to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and April 2008 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2007 rating decision, in pertinent part, the RO granted service connection for migraine and tension headaches, and assigned a 10 percent disability evaluation, effective October 19, 2006.  The RO denied service connection for brain cancer (angioblastic meningioma), to include as a result of exposure to ionizing radiation, in the April 2008 rating decision.  

In January 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

In May 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a December 2010 rating decision, the RO increased the evaluation for the Veteran's service-connected migraine and tension headaches to 30 percent disabling, effective October 19, 2006.  The Veteran was advised of the increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, this appeal continues.  

Additional evidence was forwarded to the Board in February 2011 after the Veteran's case was certified on appeal without the benefit of a waiver.  See 38 C.F.R. § 20.1304.  However, it is not necessary that this evidence be returned to the RO for initial consideration as the evidence submitted is already of record.  Accordingly, the Board finds that the evidence received is not evidence for which a remand is required under 38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected migraine and tension headaches are manifested subjectively by daily prostrating headaches, but objectively, are not very frequent completely prostrating with prolonged attacks or severe economic inadaptability.  

3.  The Veteran has been diagnosed with brain cancer (angioblastic melanoma), a radiogenic disease.

4.  The Veteran's brain cancer (angioblastic melanoma) first manifested many years after service and is unrelated to any incident of service, including exposure to ionizing radiation.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for migraine and tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8100, 8199 (2010).

2.  Brain cancer (angioblastic melanoma) was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In regards to the Veteran's claims for service connection, the Board finds that the VCAA notice requirements have been satisfied by the November 2006 VCAA letter.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

Turning to the Veteran's increased rating claim, the Board notes that the claim arises from the Veteran's disagreement with initial evaluations following grants of service connection.  In this case, as noted, the Veteran was provided a VCAA letter in November 2006 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from May 2000 to June 2002, private medical records dated March 1990 to November 2010, and records from the Social Security Administration (SSA).  The Veteran was also provided with a VA examination and medical opinion for his claims on appeal.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
A.  Migraine and Tension Headaches

The Veteran contends that his service-connected migraine and tension headaches warrant a higher disability rating.  At the January 2010 hearing, the Veteran testified that he has daily prostrating headaches, which cause him to retreat to the bed until the headache subsides.  He receives treatment for his headaches via a pain management physician and has been prescribed Oxycontin and Maxalt to alleviate the headaches.  The Veteran asserts that he warrants an evaluation in excess of that has been assigned to his service-connected disability.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service-connected headaches are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8199.  Diagnostic Code 8199 represents an unlisted disability requiring rating by analogy to one of the disabilities listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability.  
Applying the criteria to the facts of this case, the Board finds no basis to assign the next-higher 50 percent disability evaluation for the Veteran's service-connected headaches.  At the outset, there is no medical evidence that his headaches cause very frequent completely prostrating and prolonged attacks, as required for a 50 percent disability evaluation.  In this regard, according to a May 2010 private medical statement, the Veteran suffers daily headaches with a pain level routinely from 3 to 5 on a 1 to 5 scale.  He also incurs bouts of nausea, along with light and noise sensitivity associated with the headaches, as noted by the private physician in the May 2010 private medical statement.  Similarly, at the May 2007 VA examination, the Veteran reported "almost" daily headaches with mild nausea, photophobia, and phonophobia.  He further added that the headaches can last for several hours to days.  More recently at the October 2010 VA examination, the Veteran reported having headaches approximately two to three times per week.  He reiterated that the headaches are accompanied with nausea, photophobia and phonophobia.  The October 2010 VA examiner diagnosed the Veteran with migraine and tension headaches, moderately severe and recurrent from time to time, and noted that he is able to continue his daily activities and routine.  The VA examiner concluded that his headaches were not severe or prostrating in nature.  

As such, the medical evidence establishes the Veteran's headaches are not deemed severe or more importantly, considered prostrating.  There are simply no objective findings that he suffers very frequent completely prostrating and prolonged attacks, even acknowledging they are moderately severe in nature.  Thus, the next-higher 50 percent rating is not warranted under Diagnostic Code 8100.  

Even assuming for the sake of argument, though not conceding, that the Veteran's headaches are characterized by very frequent prostrating and prolonged attacks, there is still simply no evidence that they have resulted in severe economic inadaptability, an essential element for the next-higher 50 percent rating under Diagnostic Code 8100.  As previously mentioned, the October 2010 VA examiner opined that the Veteran is able to continue his daily activities and routine.  As noted in the October 2010 VA examination report, the Veteran is currently retired, and is not able to work because of his current problems.  There is no indication that the VA examiner is referring to his migraine and tension headaches, but rather his status post left frontal craniotomy for angioblastic meningioma and status post Gamma knife surgery.  See the October 2010 VA examination report.  Thus, the Board finds no evidence indicating his headaches cause severe economic inadaptability.  Therefore, the preponderance of the evidence is against finding that a disability evaluation higher than 30 percent for headaches is warranted.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for the next-higher rating.  The Veteran's symptoms associated with his service-connected headaches do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 30 percent rating now in effect.  See Fenderson and Hart, supra.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity in the Veteran's belief that his disability is worse than the current 30 percent evaluation contemplates; however, the objective medical evidence does not support the contentions for a higher evaluation.  The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for migraine and tension headaches, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

B.  Brain Cancer (Angioblastic Melanoma)

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" Veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in- service radiation exposure.  38 C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection claims based on in-service exposure to radiation may be addressed under 38 C.F.R. § 3.309(d) or § 3.311.

The Veteran contends that his brain cancer is the result of exposure to ionizing radiation.  At the January 2010 Board hearing, the Veteran explained that during service, he was assigned to the 36th Tactical Hospital as a dental x-ray technician.  He testified that he completed approximately 160 dental x-rays a day, approximately 600 or more in a week, and approximately 2,400 to 3,000 in a month.  The Veteran asserts that the constant in-service exposure to radiation while performing his duties as a dental x-ray technician caused his brain cancer.  Review of the record reveals that the Veteran was diagnosed with malignant angioblastic meningioma in 1990.  

The first question before the Board is whether the Veteran meets the criteria for qualification as a "radiation-exposed" Veteran.  Based upon the Veteran's service treatment records, DD Form 214, and as well as his personal testimony, there is no evidence showing that he is a "radiation-exposed Veteran," as defined in 38 C.F.R. § 3.309(d)(3), nor does he so contend.  Instead, the Veteran argues that he was exposed to radiation while performing his duties as a dental x-ray technician.  38 U.S.C.A. §§ 1112(c) (West 2002); 38 C.F.R. §§ 3.307, 3.309(d) (2009).  

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.  

As noted above, the Veteran has been diagnosed with a brain tumor.  Cancer of the brain is a radiogenic disease listed under 38 C.F.R. § 3.11(b)(3).  It was first diagnosed in 1990, five or more years after the Veteran's discharge from service.  Thus, in order to be entitled to service connection, the Veteran's brain cancer must be determined by the VA Under Secretary of Health to be related to the Veteran's ionizing radiation exposure while in service, or otherwise be linked medically to ionizing radiation exposure while in service.

In April 2008, the RO obtained a radiation dose estimate for the Veteran's exposure from Department of the Air Force.  According to the April 2008 letter, a search of the occupational radiation monitoring records in the United States Air Force Master Radiation Registry (MPER) was conducted on behalf of the Veteran.  Based upon the cumulative occupational exposure history to ionizing radiation, the Veteran received a probable dose of 0.120 rem.  

The obtained dose information from the United States Air Force was forwarded to the Under Secretary for Health for a medical opinion regarding the relationship between the Veteran's exposure to ionizing radiation and his brain cancer.  In a December 2010 opinion, the Director of Radiation and Physical Exposures found that it is unlikely that the Veteran's angioblastic meningioma (brain cancer) can be attributed to radiation exposure while in the military service because his occupational radiation does did not exceed 5 rem in one year or 10 rem in a lifetime.  In reaching her opinion, she relied on the Health Physics Society's position statement, Radiation Risk in Perspective, which recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement further adds that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem . . . risks of health effects are either too small to be observed or are nonexistent."  

An undated Advisory Opinion from the Director of Compensation and Pension Service was also obtained and concluded similarly.  The Director noted that the Veteran was 18 years old at the time of his exposure to ionizing radiation, and was diagnosed with brain cancer 22 years later.  The Director concluded that based on a review of the evidence in its entirety, there was no reasonable possibility that the Veteran's brain cancer resulted from exposure to ionizing radiation in service.  

In support of his claim, the Veteran submitted two private medical statements.  In October 2009, Stephen C. Rush, M.D. submitted a statement on the request of the Veteran.  Dr. Rush stated that the Veteran worked in an x-ray room during his military service and stood within two to three feet of the machine.  He noted that there was no shielding other than plywood and glass, and reported that the Veteran performed approximately 3000 x-rays a month for approximately two and a half years.  Dr. Rush concluded that the Veteran suffered from a malignant meningioma and it is "reasonable as not to conclude that his tumor may in fact be related to his prior x-ray exposure."  In January 2010, a private medical statement was also submitted by Lisa P. Neumann, D.O.  Dr. Neumann stated that the Veteran was exposed to radiation as an x-ray technician in service.  He performed at least 3000 x-rays a month and was not shielded while performing his duties.  She explained that due to not being shielded during the x-rays, it increased his risk for cancer in his lifetime.  

The Board acknowledges both the October 2009 and January 2010 private medical opinions; however, in weighing the probative value of such private opinions, the Board finds that they are less probative than the highly probative December 2010 opinion from the Director of Radiation and Physical Exposures.  In this regard, there is no evidence that neither Dr. Rush nor Dr. Neumann reviewed the Veteran's claims file.  Further, there is no evidence that Dr. Rush or Dr. Neumann took into account the specific radiation dose assessments provided by the United States Air Force and the scientific data and/or medical literature that was used by the VA physician in making her determination.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the Board finds that the December 2010 opinion provides more supporting clinical data and rationale against an etiological relationship than the private October 2009 and January 2010 opinions in support of such a relationship, and thus has more probative value.  

Therefore, based on the information provided by the United States Air Force, including the dose assessment, and the decisions of the Under Secretary for Health and Veterans Benefits Administration, the Board finds that a grant of service connection for brain cancer due to ionizing radiation is not warranted under 38 C.F.R. § 3.311 (2010).

Regarding the third avenue of recovery, as noted above, a Veteran may also establish service connection directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show, and the Veteran does not contend, that his brain cancer began during service, or is caused or aggravated by any incident of service other than exposure to ionizing radiation.  

Moreover, the record demonstrates that the Veteran was initially diagnosed with brain cancer in 1990, almost 18 years after his discharge from service.  In the absence of any competent medical evidence that the Veteran's brain cancer is etiologically related to service and in the absence of demonstration of continuity of symptomatology, the Board finds that the Veteran's initial demonstration of such disability in 1990, to be too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In the absence of any evidence to the contrary, the Board finds that the Veteran is not entitled to a grant of service connection on a nonpresumptive direct incurrence basis for his brain cancer.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his brain cancer is related to his service, to include as a result of exposure to ionizing radiation.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, brain cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for brain cancer (angioblastic melanoma), including exposure to ionizing radiation, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial rating in excess of 30 percent for migraine and tension headaches is denied.  

Entitlement to service connection for brain cancer (angioblastic melanoma), to include as a result of exposure to ionizing radiation is denied.  




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


